 



Exhibit 10.41
Time Warner Cable Inc.
Restricted Stock Units Agreement
For Non-Employee Directors
General Terms and Conditions
     WHEREAS, the Company has adopted the Plan (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its stockholders to grant the restricted stock
units (the “RSUs”) provided for herein to the Participant pursuant to the Plan
and the terms set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:

1.   Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

  a)   “Cause” means (i) the Participant’s continued failure substantially to
perform such Participant’s duties (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of ten (10) days
following written notice by the Company to the Participant of such failure,
(ii) dishonesty in the performance of the Participant’s duties, (iii) the
Participant’s conviction of, or plea of nolo contendere to, a crime constituting
(A) a felony under the laws of the United States or any state thereof or (B) a
misdemeanor involving moral turpitude, in either case which is injurious to the
financial condition or business reputation of the Company or any of its
Affiliates, (iv) the Participant’s willful malfeasance or willful misconduct in
connection with the Participant’s duties or any act or omission which is
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or (v) the Participant’s breach of any non-competition,
non-solicitation or confidentiality provisions to which the Participant is
subject. The determination of the Committee as to the existence of “Cause” will
be conclusive on the Participant and the Company.     b)   “Disability” of the
Participant shall have the meaning ascribed to such term in the Company’s
long-term disability plan or policy (whether or not the Participant is a
participant in such plan or policy), as in effect from time to time, to the
extent that such definition also constitutes such Participant being considered
“disabled” under Section 409A(a)(2)(C) of the Code.

 



--------------------------------------------------------------------------------



 



  c)   “Notice” means the Notice of Grant of Restricted Stock Units, which has
been provided to the Participant separately and which accompanies and forms a
part of this Agreement.     d)   “Participant” means a non-employee member of
the Board to whom RSUs as set forth in the Notice have been awarded pursuant to
the Plan and shall have the same meaning as may be assigned to the terms
“Holder” or “Participant” in the Plan.     e)   “Plan” means the equity plan, as
such plan may be amended, supplemented or modified from time to time, maintained
by the Company that is specified in the Notice.     f)   “Shares” means shares
of Class A Common Stock, par value $.01 per share, of the Company.

2.   Grant of Restricted Stock Units. The Company hereby grants to the
Participant (the “Award”), on the terms and conditions hereinafter set forth,
the number of RSUs set forth on the Notice. Each RSU represents the unfunded,
unsecured right of the Participant to receive one Share on the date(s) specified
herein or in the Notice. RSUs do not constitute issued and outstanding Shares
for any corporate purposes and do not confer on the Participant any right to
vote on matters that are submitted to a vote of holders of Shares.

3.   Dividend Equivalents and Retained Distributions. If on any date while RSUs
are outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall be paid, for each RSU held by the Participant on
the record date, an amount of cash equal to the dividend paid on a Share (the
“Dividend Equivalents”) at the time that such dividends are paid to holders of
Shares. If on any date while RSUs are outstanding hereunder the Company shall
pay any dividend other than a regular cash dividend or make any other
distribution on the Shares, the Participant shall be credited with a bookkeeping
entry equivalent to such dividend or distribution for each RSU held by the
Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of RSUs equal to the product of (i) the aggregate number of
RSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions and payment
timing as the RSUs to which they relate.   4.   Delivery of Securities.

  a)   Subject to the terms and provisions of the Plan and this Agreement,
except as provided below, the Company shall issue or transfer to the
Participant, on the first day following the expiration of the six-month period
following the date on which

2



--------------------------------------------------------------------------------



 



      the Participant ceases to be a non-employee member of the Board, the
number of Shares as set forth on the Notice and the Retained Distributions, if
any, covered by that portion of the Award. Except as otherwise provided in
paragraphs 6 and 7, the issuance or transfer of such Shares and any Retained
Distributions relating thereto shall occur only if the Participant’s continued
service from the Date of Grant as a non-employee member of the Board has not
been terminated for Cause. If the Participant’s continued service from the Date
of Grant as a non-employee member of the Board is terminated for Cause, then all
outstanding RSUs shall be completely forfeited.     b)   RSUs Extinguished. Upon
the issuance or transfer of Shares in accordance with this Agreement, the RSUs
shall be extinguished and such RSUs will not be considered to be held by the
Participant for any purpose.     c)   Final Issuance. Upon the final issuance or
transfer of Shares and Retained Distributions, if any, to the Participant
pursuant to this Agreement, in lieu of a fractional Share, the Participant shall
receive a cash payment equal to the Fair Market Value of such fractional Share.

5.   Termination of Service Due to Death or Disability. If the Participant’s
service as a non-employee member of the Board terminates as a result of his or
her death or Disability, then to the extent the RSUs were not extinguished prior
to such termination of service, the Shares subject to the RSUs shall be issued
or transferred to the Participant as soon as practicable following such
termination of service.

6.   Acceleration of Distribution Date. Subject to paragraph 7 and the terms of
any agreement entered into by the Participant and the Company that provides for
treatment of RSUs that is more favorable to the Participant than the terms of
this paragraph 6, in the event of a Change in Control that also constitutes a
change in ownership or effective control of the Company, or in the ownership of
a substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code (a “409A Change in Control Event”), to the
extent the Award has not been previously canceled or forfeited, Shares subject
to the RSUs shall be issued or transferred to the Participant, as soon as
practicable following such Change in Control, along with the Retained
Distributions related thereto. To the extent that a Change in Control does not
constitute a 409A Change in Control Event, the issuance of Shares and Retained
Distributions shall be made at the times otherwise provided hereunder as if no
Change in Control had occurred.

7.   Limitation on Acceleration. Notwithstanding any provision to the contrary
in the Plan or this Agreement, if the Payment (as hereinafter defined) due to
the Participant hereunder as a result of the acceleration of issuance or
transfer of the Shares subject to the RSUs pursuant to paragraph 6 of this
Agreement, either alone or together with all other Payments received or to be
received by the Participant from the Company or any of its Affiliates
(collectively, the “Aggregate Payments”), or any portion thereof, would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
thereto), the following provisions shall apply:

3



--------------------------------------------------------------------------------



 



  a)   If the net amount that would be retained by the Participant after all
taxes on the Aggregate Payments are paid would be greater than the net amount
that would be retained by the Participant after all taxes are paid if the
Aggregate Payments were limited to the largest amount that would result in no
portion of the Aggregate Payments being subject to such excise tax, the
Participant shall be entitled to receive the Aggregate Payments.     b)   If,
however, the net amount that would be retained by the Participant after all
taxes were paid would be greater if the Aggregate Payments were limited to the
largest amount that would result in no portion of the Aggregate Payments being
subject to such excise tax, the Aggregate Payments to which the Participant is
entitled shall be reduced to such largest amount.

    The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.       The determination of whether any reduction of
Aggregate Payments is required and whether to waive the right to any Payments
due under this Agreement or any portion thereof shall be made by the
Participant, and such determinations shall be conclusive and binding on the
Company and its Affiliates. To the extent that the Participant elects to waive
the right to any Payments due under this Agreement, such Payments and the RSUs
and Retained Distributions related thereto shall be forfeited.       The Company
shall promptly pay, upon demand by the Participant but no later than the end of
the year following the year in which incurred, all legal fees, court costs, fees
of experts and other costs and expenses which the Participant incurred in any
actual, threatened or contemplated contest of the Participant’s interpretation
of, or determination under, the provisions of this paragraph 7.   8.   Taxes.
The Participant shall be solely responsible for payment of any applicable
federal, state, local or self-employment and other related taxes in connection
with the issuance or transfer of Shares subject to the RSUs, or Retained
Distributions or the payment of any Dividend Equivalents.   9.   Changes in
Capitalization and Government and Other Regulations. The Award shall be subject
to all of the terms and provisions as provided in this Agreement and in the
Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 10 of the Plan
(generally relating to adjustments to the number of Shares subject to the Award,
upon certain changes in capitalization and certain reorganizations and other
transactions).   10.   Forfeiture. A breach of any of the foregoing restrictions
or a breach of any of the other restrictions, terms and conditions of the Plan
or this Agreement, with respect to any of the RSUs or any Dividend Equivalents
and Retained Distributions relating thereto, except as

4



--------------------------------------------------------------------------------



 



    waived by the Board or the Committee, will cause a forfeiture of such RSUs
and any Dividend Equivalents or Retained Distributions relating thereto.   11.  
Right of Company to Terminate Employment. Nothing contained in the Plan or this
Agreement shall confer on any Participant any right to continue in the employ
(or as a non-employee member of the Board) of the Company or any of its
Affiliates, and the Company and any such Affiliate shall have the right to
terminate the Employment of the Participant at any such time, with or without
cause, notwithstanding the fact that some or all of the RSUs and related
Retained Distributions covered by this Agreement may be forfeited as a result of
such termination. The granting of the RSUs under this Agreement shall not confer
on the Participant any right to any future Awards under the Plan.   12.  
Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to Time Warner Cable Inc., at 7910 Crescent Executive
Drive, Charlotte, NC 28217, attention Manager, Stock Programs, and to the
Participant at his or her address, as it is shown on the records of the Company
or its Affiliate, or in either case to such other address as the Company or the
Participant, as the case may be, by notice to the other may designate in writing
from time to time.   13.   Interpretation and Amendments. The Board and the
Committee (to the extent delegated by the Board) have plenary authority to
interpret this Agreement and the Plan, to prescribe, amend and rescind rules
relating thereto and to make all other determinations in connection with the
administration of the Plan. The Board or the Committee may from time to time
modify or amend this Agreement in accordance with the provisions of the Plan,
provided that no such amendment shall adversely affect the rights of the
Participant under this Agreement without his or her consent.   14.   Successors
and Assigns. This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, and shall be binding upon and inure
to the benefit of the Participant and his or her legatees, distributees and
personal representatives.   15.   Copy of the Plan. The Participant agrees and
acknowledges that he or she has received and read a copy of the Plan.   16.  
Governing Law. The Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to any choice of law
rules thereof which might apply the laws of any other jurisdiction.   17.  
Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

5



--------------------------------------------------------------------------------



 



18.   Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York and the jurisdiction of the United States District Court for the
Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to paragraph 12 hereof.   19.   Personal Data. The
Company may hold, collect, use, process and transfer, in electronic or other
form, certain personal information about the Participant for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. Participant understands that the following personal
information is required for the above named purposes: his/her name, home address
and telephone number, office address (including department and employing entity)
and telephone number, e-mail address, date of birth, citizenship, country of
residence at the time of grant, work location country, system employee ID,
employee local ID, employment status (including international status code),
supervisor (if applicable), job code, title, salary, bonus target and bonuses
paid (if applicable), termination date and reason, taxpayer’s identification
number, tax equalization code, US Green Card holder status, contract type
(single/dual/multi), any shares of stock or directorships held in the Company,
details of all grants of RSUs (including number of grants, grant dates, vesting
type, vesting dates, and any other information regarding RSUs that have been
granted, canceled, vested, or forfeited) with respect to the Participant,
estimated tax withholding rate, brokerage account number (if applicable), and
brokerage fees (the “Data”). Participant understands that Data may be collected
from the Participant directly or from the Company. Participant understands that
Data may be transferred to third parties assisting the Company in the
implementation, administration and management of the Plan, including the brokers
approved by the Company, the broker selected by the Participant from among such
Company-approved brokers (if applicable), tax consultants and the Company’s
software providers (the “Data Recipients”). Participant understands that some of
these Data Recipients may be located outside the Participant’s country of
residence, and that the Data Recipient’s country may have different data privacy
laws and protections than the Participant’s country of residence. Participant
understands that the Data Recipients will receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan. Participant
understands that Data will be held only as long as necessary to implement,
administer and manage the Participant’s participation

6



--------------------------------------------------------------------------------



 



    in the Plan. Participant understands that Data may also be made available to
public authorities as required by law, e.g., to the U.S. government. Participant
understands that the Participant may, at any time, review Data and may provide
updated Data or corrections to the Data by written notice to the Company. Except
to the extent the collection, use, processing or transfer of Data is required by
law, Participant may object to the collection, use, processing or transfer of
Data by contacting the Company in writing. Participant understands that such
objection may affect his/her ability to participate in the Plan. Participant
understands that he/she may contact the Company’s Stock Plan Administration to
obtain more information on the consequences of such objection.   20.  
Compliance With Code Section 409A. The Agreement is intended to comply with the
requirements of Code section 409A to avoid taxation under Code section
409A(a)(1) and shall at all times be interpreted, operated and administered in a
manner consistent with this intent. References herein to ceasing to be a member
of the Board and similar terms used in this Agreement shall be deemed to refer
to “separation from service” within the meaning of Code section 409A to the
extent necessary to comply with Code section 409A. Notwithstanding any provision
of the Agreement to the contrary, if at the time of a Participant’s separation
from service, the Participant is a “specified employee” as defined in Code
section 409A and any Shares or amounts otherwise payable under this Agreement as
a result of such separation from service are subject to Code section 409A, then
no transfer or payment of such Shares or amounts shall be made until the date
that is six months following the Participant’s separation from service (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will transfer or pay any Shares or amounts that are delayed under the foregoing
within 90 days of such date. Notwithstanding the forgoing or any other term or
provision of this Agreement or the Plan, neither the Company nor any Affiliate
nor any of its or their officers, directors, employees, agents or other service
providers shall have any liability to any person for any taxes, penalties or
interest due on any amounts paid or payable hereunder, including any taxes,
penalties or interest imposed under Code section 409A.

7